DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-18 and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN. 6,311,633 to Keire.
Regarding Claim 1-3, 7-18 and 20
Keire teaches a method of creating a composite weave made up of fiber reinforced materials to be processed to be incorporated into a finished product after processing, the finished product exhibiting desired properties including the steps of determining desired properties of a finished product such as strength and choosing fiber reinforced materials exhibiting properties that, when processed will result in creation of said finished product (Keire, abstract, column 1, line 1- column 3, line 4). Keire teaches providing a multiplicity of individual weaves, each individual weave being made of a chosen material exhibiting one or more of said chosen properties, such as carbon fibers or aramid fibers (Id.). Keire teaches connecting the individual weaves together wherein each weave has a different length or angulation of its fibers as compared to another weave, said composite weave comprising a single ply (Id., column 7, line 30- column 8, line 3, figures 1-4). Keire teaches that some weaves are rectangular and some weaves are diamond shaped, at least one weave has a first length and a second weave has a second differing length, and that an angulation is within a range of 27.5 to 47.5 degrees (Id.). Some of the individual weaves would necessarily be stiffer than other individual weaves. Keire teaches that the composite weave is processed to create a finished product (Id., claims 1-11). Keire teaches that the weaves may be adhered to a surface (laminated) in a desired configuration and cut on the periphery to form the composite weave (Id., column 11, lines 5-21). In the event it is shown that Keire does not disclose the claimed invention, with sufficient specificity, the invention is obvious because Keire discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Keire based on the totality of the teachings of Keire.    
Claim Rejections - 35 USC § 103
Claim(s) 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keire as applied to claims 1-3, 7-18 and 20 above, in view of USPN. 6,382,120 to Keire, hereinafter referred to as Keire-120.
Regarding Claims 4-6 and 19
	Keire teaches that the plurality of individual weaves are connected via sewing and/or gluing (Id., column 11, lines 32-44). Sewing two woven materials together results in weaving the individual weaves to the sewing medium. Keire does not teach that the sewing medium comprises carbon fiber ribbons. However, Keire-120 teaches a similar multi-weave product comprising seams which utilize continuous filament yarns of carbon ribbons (Keire-120, abstract, claim 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite weave of Keire and to utilize as a sewing thread for seaming, the carbon fiber ribbons of Keire-120 motivated by the desire to form a conventional composite weave fabric utilizing materials suitable for use in making strong and durable finished products. 
Regarding Claim 5
Regarding the number of ribbons used, it should be noted that the number of ribbons utilized is a result effective variables.  As the number of ribbons increases, the material exhibits improved durability and is assembled more securely.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the number of ribbons since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the number of ribbons in order to provide secure and durable attachment without significantly increasing the cost and weight of the product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786